Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 68-69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 68 recites “perform a respective on of the plurality of jobs”. The claim seems to be missing what the cores are performing. “Perform a respective” what? Claim 69 is also indefinite based on dependency. Correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


16/994511
Claim 66
67
68
69
70
71
72
73
74
75
76
77
78
79
10,748,326
Claim 1



1
1
5
6
7
8
9
10
1



80
81
82
83
84
85
1
1
1

1
1


16/994511 (Claim 66)
10,748,326 (Claim 1)
An apparatus comprising: a processor; a first memory to store a volumetric data structure corresponding to the particular volume, wherein the volumetric data structure describes the particular volume at a plurality of levels of detail, 
An apparatus comprising: a data processing apparatus; lookup logic to: identify coordinates of a ray to be cast into a particular volume; obtain a volumetric data structure corresponding to the particular volume, wherein the volumetric data structure describes the particular volume at a plurality of levels of detail, 
a first entry in the volumetric data structure comprises a first set of bits representing voxels at a first one of the plurality of levels of detail, values of the first set of bits indicate whether a corresponding one of the voxels is at least partially occupied by respective geometry, wherein the volumetric data structure further comprises a number of second entries representing voxels at a second level of detail higher than the first level of detail, and 
a first entry in the volumetric data structure comprises a first set of bits representing voxels at a first one of the plurality of levels of detail, the first level of detail comprises the lowest level of detail in the plurality of levels of detail, values of the first set of bits indicate whether a corresponding one of the voxels is at least partially occupied by respective geometry, wherein the volumetric data structure further comprises a number of second entries representing voxels at a second level of detail higher than the first level of detail, and 
the voxels at the second level of detail represent subvolumes of the voxels at the first level of detail; a second memory; and 
the voxels at the second level of detail represent subvolumes of the voxels at the first level of detail; determine that the ray is to pass through a particular subset of the voxels at the first level of detail; and intersection logic to determine, from the first entry in the volumetric data structure, that at least a particular one of the particular subset of voxels is occupied by geometry.
a memory manager to: load a portion of the volumetric data structure into the second memory based on the portion of the volumetric data structure representing a particular subset of the plurality of levels of detail, wherein the portion of the volumetric data structure is for use by the processor to perform an operation.




The comparison chart above shows how claim 1 of issued U.S. Patent No. 10,748,326 anticipates all the limitations of claim 66 of the instant Application 16/994511, EXCEPT a memory manager to: load a portion of the volumetric data structure into the second memory based on the portion of the volumetric data structure representing a particular subset of the plurality of levels of detail, wherein the portion of the volumetric data structure is for use by the processor to perform an operation.
Claims 66, 70-78, 80-82 and 84-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-10 of U.S. Patent No. 10,748,326. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are nearly identical with a few incidental changes in wording.

Claim 66 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,748,326 in view of Coombe (US 20120299920 A1). 
Regarding claim 66, As can be seen above, U.S. Patent No. 10,748,326 teach/es all the limitations of claim 66 except a memory manager to: load a portion of the volumetric data structure into the second memory based on the portion of the volumetric data structure representing a particular subset of the plurality of levels of detail, wherein the portion of the volumetric data structure is for use by the processor to perform an operation (Examiner points out that multiple memory levels/banks/devices are well known in the art. Deciding what data is stored in what memory is routine knowledge and a simple design choice to one skilled).
Also, in the same field of 3D/volumetric rendering, Coombe teaches a memory manager to: load a portion of the volumetric data structure into the second memory based on the portion of the volumetric data structure representing a particular subset of the plurality of levels of detail, wherein the portion of the volumetric data structure is for use by the processor to perform an operation (e.g. In an embodiment, each panoramic image is stored as a multi-resolution hierarchy of image tiles. In an embodiment, the multi-resolution hierarchy of image tiles may include a hierarchy of images corresponding to the panoramic image with increasing levels of detail. Images of different levels of resolution are subdivided into a series of sub-images or "tile" data objects. In an example, three different copies of an image with a high level of detail (e.g., 1024 pixels) may be divided into a different number of tiles representing different levels of detail. The resolution of each set of tiles can be re-sampled such that each tile has the same number of pixels. The sets of tiles derived from the three different image copies may be used to define regions at different levels of specificity. Additional aspects of such multi-resolution image tiles would be apparent to a person skilled in the relevant art given this description- para. 53, figs. 2 and 8). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems 3D/volumetric rendering.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the instant invention of 16/994511 with the features of a multi-resolution hierarchy as taught by Coombe. The motivation would have been while the voxel descriptor may increase the overall memory utilized to 2 bits per voxel, the voxel descriptor may enable a wide range of applications, which can make use of the voxel data (para. 72).
Regarding claim 67, see the rejection of claim 66 above. U.S. Patent No. 10,748,326 as modified by Coombe further teach/es wherein the processor comprises a plurality of cores (e.g. multi-core multiprocessor systems- Coombe: para. 100).
Regarding claims 68-69, see the 112 rejection in section 2 above. The claim language is indefinite. 

Claim 79 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,748,326 in view of Nguyen (US 20170200308).
Regarding claim 79, see the rejection of claim 66 above. As can be seen above, U.S. Patent No. 10,748,326 fails to teach wherein the second memory comprises on-board memory of the processor. 
In the same field of rendering LOD, Nguyen teaches wherein the second memory comprises on-board memory of the processor (e.g. on-chip memory- fig. 1 and para. 256). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems render different LOD.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of U.S. Patent No. 10,748,326 with the features of on-chip memory as taught by Nguyen. The motivation would have been to improve rendering efficiency and/or user experience (para. 37).
Regarding claim 80, As can be seen above, U.S. Patent No. 10,748,326 teach/es all the limitations of claim 80 EXCEPT loading a portion of the volumetric data structure into on-board memory of a processor device based on the portion of the volumetric data structure representing a particular subset of the plurality of levels of detail; and causing the processor device to perform the operation using the portion of the volumetric data structure.
U.S. Patent No. 10,748,326 as modified by Nguyen further teaches loading a portion of the volumetric data structure into on-board memory of a processor device based on the portion of the volumetric data structure representing a particular subset of the plurality of levels of detail; and causing the processor device to perform the operation using the portion of the volumetric data structure (e.g. The on-chip memory 110 may be implemented on the VLIW circuit 104 to provide fast memory access. For example, the on-chip memory 110 may be accessed more quickly than the system memory 114. Examples of on-chip memory 110 may include random access memory (RAM), dynamic random access memory (DRAM), synchronous dynamic random access memory (SDRAM), double data rate synchronous dynamic random access memory (DDR SDRAM), DDR2, DDR3, DDR4, static random access memory (SRAM), registers, read-only memory (ROM), erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), NAND flash memory, NOR flash memory, etc. In some configurations, the on-chip memory 110 may be implemented in multiple levels (e.g., level 1 (L1), cache, level 2 (L2) cache, level 3 (L3) cache, etc.). Examples of data that may be stored by the on-chip memory 110 may include geometry data (e.g., vertices, polygons, normals, primitives, metadata, etc.), texture data, unordered access view data, one or more rendering parameters (e.g., level of detail (LOD) parameter(s)), etc. In some configurations, the on-chip memory 110 may include one or more frame buffer(s) (in addition to or alternatively from the system memory 114, for example). The frame buffer(s) may buffer (e.g., store) image data. The buffered image data may be presented on one or more displays- para. 48 and fig. 1).
Claim(s) 82 recites similar limitations as claim(s) 80 above, but with a machine assessable storage medium for storing a program. Therefore, the same rationale used in regards to claim(s) 80 is/are incorporated herein. Furthermore, Nguyen teaches a non-transitory tangible computer-readable medium with instructions (para. 11).
Regarding claim 83, see the rejection of claim 82 above. U.S. Patent No. 10,748,326 as modified by Nguyen further teaches wherein the instructions, when executed further cause the machine to: identify that the operation is to be performed at a higher level of detail than the particular subset of the plurality of levels of detail; and loading another portion of the volumetric data structure into the on-board memory, wherein the other portion of the volumetric data structure represents the higher level of detail (e.g. The on-chip memory 110 may be implemented on the VLIW circuit 104 to provide fast memory access. For example, the on-chip memory 110 may be accessed more quickly than the system memory 114. Examples of on-chip memory 110 may include random access memory (RAM), dynamic random access memory (DRAM), synchronous dynamic random access memory (SDRAM), double data rate synchronous dynamic random access memory (DDR SDRAM), DDR2, DDR3, DDR4, static random access memory (SRAM), registers, read-only memory (ROM), erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), NAND flash memory, NOR flash memory, etc. In some configurations, the on-chip memory 110 may be implemented in multiple levels (e.g., level 1 (L1), cache, level 2 (L2) cache, level 3 (L3) cache, etc.). Examples of data that may be stored by the on-chip memory 110 may include geometry data (e.g., vertices, polygons, normals, primitives, metadata, etc.), texture data, unordered access view data, one or more rendering parameters (e.g., level of detail (LOD) parameter(s)), etc. In some configurations, the on-chip memory 110 may include one or more frame buffer(s) (in addition to or alternatively from the system memory 114, for example). The frame buffer(s) may buffer (e.g., store) image data. The buffered image data may be presented on one or more displays- para. 48 and fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613